   

                                            Exhibit 10.29
 




AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




                      This Employment Agreement (this “Agreement”) is made as of
December 1, 2008, by and between First Solar, Inc., a Delaware corporation
having its principal office at 350 West Washington Street, Suite 600, Tempe,
Arizona 85281 (hereinafter “Employer”) and James Zhu (hereinafter “Employee”).


WITNESSETH:


                      WHEREAS, Employer and Employee wish to amend and restate
the Employment Agreement dated August 26, 2008 between Employee and Employer
(the “Prior Agreement”) and enter into this agreement relating to the employment
of Employee by Employer.




                      NOW, THEREFORE, in consideration of the foregoing
premises, and the mutual covenants, terms and conditions set forth herein, and
intending to be legally bound hereby, Employer and Employee hereby agree as
follows:


ARTICLE I.  Employment


1.1            Term; At-Will Nature of Employment.  Employer shall employ
Employee as a full-time, at-will employee, and Employee shall accept employment
with Employer as a full-time, at-will employee.  Employer or Employee may
terminate this Agreement at any time and for any reason, with or without cause
and with or without notice, subject to the provisions of this Agreement.


1.2                      Position and Duties of Employee.  Employer hereby
employs Employee in the initial capacity of Vice President, Corporate Controller
and Employee hereby accepts such position.  In this position, Employee initially
shall report to Employer’s Chief Financial Officer (the “Supervisor”).  Employee
agrees to diligently and faithfully perform such duties as may from time to time
be assigned to Employee by the Supervisor, consistent with Employee’s position
with Employer.  Employee recognizes the necessity for established policies and
procedures pertaining to Employer’s business operations, and Employer’s right to
change, revoke or supplement such policies and procedures at any time, in
Employer’s sole discretion.  Employee agrees to comply with such policies and
procedures, including those contained in any manuals or handbooks, as may be
amended from time to time in the sole discretion of Employer.


1.3                      No Salary or Benefits Continuation Beyond
Termination.  Except as may be required by applicable law or as otherwise
specified in this Agreement, Employer shall not be liable to Employee for any
salary or benefits continuation beyond the date of Employee’s cessation of
employment with Employer.  The rights and obligations of the parties under the
provisions of this Agreement, including Section 1.5 and Articles IV and V, shall
survive and remain binding and enforceable, notwithstanding the termination of
Employee’s employment for any reason, to the extent necessary to preserve the
intended benefits of such provisions.


1.4                      Termination of Employment.  Employee’s employment with
Employer shall terminate upon the earliest of:  (a) Employee’s death; (b) unless
waived by Employer, Employee’s “Disability”, (which for purposes of this
Agreement, shall mean either a physical or mental condition (as determined by a
qualified physician mutually agreeable to Employer and Employee) which renders
Employee unable, for a period of at least six (6) months, effectively to perform
the obligations, duties and responsibilities of Employee’s employment with
Employer);  (c) the termination of Employee’s employment by Employer for Cause
(as hereinafter defined);  (d) Employee’s resignation; and (e) the termination
of Employee’s employment by Employer without Cause.  As used herein, “Cause”
shall mean Employer’s good faith determination of:  (i) Employee’s dishonest,
fraudulent or illegal conduct relating to the business of Employer;
(ii) Employee’s willful breach or habitual neglect of Employee’s duties or
obligations in connection with Employee’s employment; (iii) Employee’s
misappropriation of Employer funds; (iv) Employee’s conviction of a felony or
any other criminal offense involving fraud or dishonesty, whether or not
relating to the business of Employer or Employee’s employment with Employer; (v)
Employee’s excessive use of alcohol; (vi) Employee’s unlawful use of controlled
substances or other addictive behavior; (vii) Employee’s unethical business
conduct; (viii) Employee’s breach of any statutory or common law duty of loyalty
to Employer; or (ix) Employee’s material breach of this Agreement, the
Non-Competition and Non-Solicitation Agreement between Employer and Employee as
in effect on the date hereof or as may be amended from time to time (the
“Non-Competition Agreement”) or the Confidentiality and Intellectual Property
Agreement between Employer and Employee as in effect on the date hereof or as
may be amended from time to time (the “Confidentiality Agreement”).  Upon
termination of Employee’s employment with Employer for any reason, Employee will
promptly return to Employer all materials in any form acquired by Employee as a
result of such employment with Employer and all property of Employer.


1.5                      Severance Payments and Vacation Pay.


                      (a)           Vacation Pay in the Event of a Termination
of Employment.  In the event of the termination of Employee’s employment with
Employer for any reason, Employee shall be entitled to receive, in addition to
the Severance Payments described in Section 1.5(b) below, if any, the dollar
value of any earned but unused (and unforfeited) vacation.  Such dollar value
shall be paid to Employee within fifteen (15) days following the date of
termination of employment.


                      (b)           Severance Payments in the Case of a
Termination Without Cause.  If Employee’s employment is terminated by Employer
without Cause, then Employee shall be entitled to severance pay equal to
continuation of Employee’s Base Salary (as hereinafter defined) in effect as of
the date of termination of employment, (such salary continuation, the “Severance
Payments”) for a period of twelve (12) months, payable in accordance with
Employer’s regular payroll practices commencing on the first payroll date on or
following the 36th day following the date of employment termination plus payment
of an amount equal to the prior year’s bonus payable on the date of the first
Severance Payment.  Severance Payments shall be reduced by any compensation that
Employee earns during the twelve (12) months following such termination of
employment.  Employee agrees to notify Employer of the amounts of such
compensation earned.  Severance Payments shall be subject to any applicable tax
withholding requirements.  Notwithstanding anything to the contrary herein, no
Severance Payments shall be due or made to Employee hereunder unless, on or
prior to the thirty-sixth (36th) day following the date of termination of
employment, (i) Employee shall have executed and delivered a general release in
favor of Employer and its affiliates, which shall be substantially in the form
of the Separation Agreement and Release attached hereto as Exhibit A and
otherwise satisfactory to Employer and (ii) such general release has become
effective and irrevocable.


                      (c)  Medical Insurance.  If Employee’s employment is
terminated by Employer without Cause, Employer will provide or pay the cost of
continuing the medical coverage provided by Employer to Employee during his
employment at the same or a comparable coverage level, for a period commencing
on the date employment terminates and ending on the earlier of (i) the date that
is twelve (12) months following such termination and (ii) the date that Employee
is covered under a medical benefits plan of a subsequent employer.  Employee
agrees to make a timely COBRA election, to the extent requested by Employer, to
facilitate Employer’s provision of continuation coverage.  Except as permitted
by Section 409A (as defined below), the continued benefits provided to Employee
pursuant to this Section 1.5(c) during any calendar year will not affect the
continued benefits to be provided to Employee pursuant to this Section 1.5(c) in
any other calendar year.


                      (d)  Equity Award Vesting.  In the event of (i) the
termination of Employee’s employment with Employer due to death, (ii) the
termination of Employee’s employment due to Disability or (iii) a termination by
Employer without Cause, Employee shall immediately receive an additional twelve
(12) months of vesting credit with respect to Employee’s stock options, stock
appreciation rights, restricted stock or any other equity or equity-based
compensation.  The shares underlying any restricted stock units that become
vested pursuant to this Section 1.5(d) shall be payable on the date of
Employee’s termination of employment.  Any of Employee’s stock options and stock
appreciation rights that become vested pursuant to this Section 1.5(d) shall be
exercisable immediately upon vesting, and any such stock options and stock
appreciation rights and any of Employee’s stock options and stock appreciation
rights that are otherwise vested and exercisable as of Employee’s termination of
employment shall remain exercisable for 12 months following Employee’s
termination of employment, provided that, if during such period Employee is
under any trading restriction due to a lockup agreement or closed trading
window, such period shall be tolled during the period of such trading
restriction.  In the event the terms of this Agreement are contrary to or
conflict with the terms of any document or agreement addressing Employee’s stock
options, restricted stock, restricted stock units or any other equity
compensation, the terms of this Agreement shall govern and control; provided
that, notwithstanding anything to the contrary herein, in no event shall any
stock option or stock appreciation right continue to be exercisable after the
original expiration date of such stock option or stock appreciation right.




ARTICLE II.  Compensation


2.1                      Base Salary.  Employee shall be compensated at an
annual base salary of Two Hundred Twenty-Nine Thousand Nine Hundred Dollars
($229,900) (the “Base Salary”) while Employee is employed by Employer under this
Agreement, subject to such annual increases that Employer may, in its sole
discretion, determine to be appropriate.  Such Base Salary shall be paid in
accordance with Employer’s standard policies and shall be subject to applicable
tax withholding requirements.


2.2                      Annual Bonus Eligibility.  Employee shall be eligible
to receive an annual bonus of up to forty percent (40%) of Employee’s Base
Salary based upon individual and company performance, as determined by Employer
in its sole discretion.  The specific bonus eligibility and the standards for
earning a bonus will be developed by Employer and communicated to Employee as
soon as practicable after the beginning of each year.


2.3                      Benefits; Vacation.  Employee shall be eligible to
receive all benefits as are available to similarly situated employees of
Employer generally, and any other benefits that Employer may, in its sole
discretion, elect to grant to Employee from time to time.  In addition, Employee
shall be entitled to three (3) weeks paid vacation per year, which shall be
accrued in accordance with Employer's policies applicable to similarly situated
employees of Employer.


2.4                      Reimbursement of Business Expenses.  Employee may incur
reasonable expenses in the course of employment hereunder for which Employee
shall be eligible for reimbursement or advances in accordance with Employer’s
standard policy therefor.


2.5                      Equity Awards.  Employee will be eligible to
participate in Employer’s equity participation programs to acquire options or
equity incentive compensation units in the common stock of Employer, subject to
and/or in accordance with the following:  (i) the additional terms contained in
Employer’s equity grant documentation; (ii) approval, if required, of Employer’s
equity incentive plan by Employer’s board of directors (the “Board”) and the
shareholders of Employer; (iii) approval of the grants by the Board; (iv)
Employee’s execution of documents requested by Employer at the time of grant;
(v) Employee’s continued employment through the grant date; (vi) the terms of
the 2006 Omnibus Equity Incentive Compensation Plan or the successor thereto;
and (vii) the policies, procedures and practices that may be adopted from time
to time by Employer in its sole discretion for granting such options or equity
incentive compensation units.


2.6                      Location.  Employee’s position will be based in Tempe,
Arizona.




ARTICLE III.  Absence of Restrictions


3.1                      Employee hereby represents and warrants to Employer
that Employee has full power, authority and legal right to enter into this
Agreement and to carry out all obligations and duties hereunder and that the
execution, delivery and performance by Employee of this Agreement will not
violate or conflict with, or constitute a default under, any agreements or other
understandings to which Employee is a party or by which Employee may be bound or
affected, including any order, judgment or decree of any court or governmental
agency.  Employee further represents and warrants to Employer that Employee is
free to accept employment with Employer as contemplated herein and that Employee
has no prior or other obligations or commitments of any kind to any person,
firm, partnership, association, corporation, entity or business organization
that would in any way hinder or interfere with Employee’s acceptance of, or the
full performance of, Employee’s duties hereunder.




ARTICLE IV.  Miscellaneous


4.1                      Withholding.  Any payments made under this Agreement
shall be subject to applicable federal, state and local tax reporting and
withholding requirements.


4.2                      Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to the principles of conflicts of laws.  Any judicial action
commenced relating in any way to this Agreement including the enforcement,
interpretation or performance of this Agreement, shall be commenced and
maintained in a court of competent jurisdiction located in Maricopa County,
Arizona.  In any action to enforce this Agreement, the prevailing party shall be
entitled to recover its litigation costs, including its attorneys’ fees.  The
parties hereby waive and relinquish any right to a jury trial and agree that any
dispute shall be heard and resolved by a court and without a jury.  The parties
further agree that the dispute resolution, including any discovery, shall be
accelerated and expedited to the extent possible.  Each party’s agreements in
this Section 4.2 are made in consideration of the other party’s agreements in
this Section 4.2, as well as in other portions of this Agreement.


4.3                      No Waiver.  The failure of Employer or Employee to
insist in any one or more instances upon performance of any terms, covenants and
conditions of this Agreement shall not be construed as a waiver or
relinquishment of any rights granted hereunder or of the future performance of
any such terms, covenants or conditions.


4.4                      Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered, delivered by facsimile transmission or by
courier or mailed, registered or certified mail, postage prepaid as follows:


If to Employer:                                      First Solar, Inc.
350 West Washington Street
Suite 600
Tempe, Arizona 85281
Attention: Corporate Secretary


If to Employee:                                     To Employee’s then current
address on file with
                                                               Employer


Or at such other address or addresses as any such party may have furnished to
the other party in writing in a manner provided in this Section 4.4.


4.5                      Assignability and Binding Effect.  This Agreement is
for personal services and is therefore not assignable by Employee.  This
Agreement may be assigned by Employer to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Employer.  This Agreement shall
be binding upon and inure to the benefit of the parties, their successors,
assigns, heirs, executors and legal representatives.  If there shall be a
successor to Employer or Employer shall assign this Agreement, then as used in
this Agreement, (a) the term “Employer” shall mean Employer as hereinbefore
defined and any successor or any permitted assignee, as applicable, to which
this Agreement is assigned and (b) the term “Board” shall mean the Board as
hereinbefore defined and the board of directors or equivalent governing body of
any successor or any permitted assignee, as applicable, to which this Agreement
is assigned.


4.6                      Entire Agreement.  This Agreement, the Non-Competition
Agreement and the Confidentiality Agreement set forth the entire agreement
between Employer and Employee regarding the terms of Employee’s employment and
supersede all prior agreements between Employer and Employee covering the terms
of Employee’s employment (including the Prior Agreement).  This Agreement may
not be amended or modified except in a written instrument signed by Employer and
Employee identifying this Agreement and stating the intention to amend or modify
it.


4.7                      Severability.  If it is determined by a court of
competent jurisdiction that any of the restrictions or language in this
Agreement are for any reason invalid or unenforceable, the parties desire and
agree that the court revise any such restrictions or language, including
reducing any time or geographic area, so as to render them valid and enforceable
to the fullest extent allowed by law.  If any restriction or language in this
Agreement is for any reason invalid or unenforceable and cannot by law be
revised so as to render it valid and enforceable, then the parties desire and
agree that the court strike only the invalid and unenforceable language and
enforce the balance of this Agreement to the fullest extent allowed by
law.  Employer and Employee agree that the invalidity or unenforceability of any
provision of this Agreement shall not affect the remainder of this Agreement.


4.8                      Construction.  As used in this Agreement, words such as
“herein,” “hereinafter,” “hereby” and “hereunder,” and the words of like import
refer to this Agreement, unless the context requires otherwise.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.


ARTICLE V.  Section 409A


5.1                      In General.  It is intended that the provisions of this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder as in effect from time to time
(collectively, “Section 409A”), and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.


5.2                      No Alienation, Set-offs, Etc.  Neither Employee nor any
creditor or beneficiary of Employee shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
or under any other plan, policy, arrangement or agreement of or with Employer or
any of its affiliates (this Agreement and such other plans, policies,
arrangements and agreements, the “Employer Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment.  Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to or for the benefit of Employee
under any Employer Plan may not be reduced by, or offset against, any amount
owing by Employee to Employer or any of its affiliates.


5.3                      Possible Six-Month Delay.   If, at the time of
Employee’s separation from service (within the meaning of Section 409A), (a)
Employee shall be a specified employee (within the meaning of Section 409A and
using the identification methodology selected by Employer from time to time) and
(b) Employer shall make a good faith determination that an amount payable under
an Employer Plan constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then Employer (or an affiliate thereof, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, without interest, on the
first day of the seventh month following such separation from service.


5.4                      Treatment of Installments.  For purposes of Section
409A, each of the installments of continued Base Salary referred to in Section
1.5(b) shall be deemed to be a separate payment as permitted under Treas. Reg.
Sec. 1.409A-2(b)(2)(iii).



Zhu Employment
Agreement                                                                                                                                          (rev.
10/27/08)
 
 

--------------------------------------------------------------------------------

 





           IN WITNESS WHEREOF, Employer has caused this Agreement to be executed
by one of its duly authorized officers and Employee has individually executed
this Agreement, each intending to be legally bound, as of the date first above
written.




                                                                           EMPLOYEE:


                                                                           /s/
James Zhu
                                                                           James
Zhu


                                                                           EMPLOYER:
                                                                           First
Solar, Inc.


                                                                           By:
/s/ Carol Campbell


                                                                           Name
Printed: Carol
Campbell                                                                


                                                                           Title:
Vice President, Human
Resources                                                                





First Solar, Inc.
Page  of 8


Zhu Employment
Agreement                                                                                                                                          (rev.
10/27/08)
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
SEPARATION AGREEMENT AND RELEASE


I.  Release.  For good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned, with the intention of binding
himself/herself, his/her heirs, executors, administrators and assigns, does
hereby release and forever discharge First Solar, Inc., a Delaware corporation
(the “Company”), and its present and former officers, directors, executives,
agents, employees, affiliated companies, subsidiaries, successors, predecessors
and assigns (collectively, the “Released Parties”), from any and all claims,
actions, causes of action, demands, rights, damages, debts, accounts, suits,
expenses, attorneys’ fees and liabilities of whatever kind or nature in law,
equity, or otherwise, whether now known or unknown (collectively, the “Claims”),
which the undersigned now has, owns or holds, or has at any time heretofore had,
owned or held against any Released Party, arising out of or in any way connected
with the undersigned’s employment relationship with the Company, its
subsidiaries, predecessors or affiliated entities, or the termination thereof,
under any Federal, state or local statute, rule, or regulation, or principle of
common, tort or contract law, including but not limited to, the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq., the Family and
Medical Leave Act of 1993, as amended (the “FMLA”), 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq., the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
§§ 12101 et seq., the Worker Adjustment and Retraining Notification Act of 1988,
as amended, 29 U.S.C. §§ 2101 et seq., the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq., and any other equivalent or
similar Federal, state, or local statute; provided, however, that nothing herein
shall release the Company (a) from its obligations under that certain Employment
Agreement to which the undersigned is a party and pursuant to which this
Separation Agreement and Release is being executed and delivered, (b) from any
claims by the undersigned arising out of any director and officer
indemnification or insurance obligations in favor of the undersigned (c) from
any director and officer indemnification obligations under the Company’s
by-laws, and (d) from any claim for benefits under the First Solar, Inc. 401(k)
Plan.  The undersigned understands that, as a result of executing this
Separation Agreement and Release, he/she will not have the right to assert that
the Company or any other Released Party unlawfully terminated his/her employment
or violated any of his/her rights in connection with his/her employment or
otherwise.
 
The undersigned affirms that he/she has not filed or caused to be filed, and
presently is not a party to, any Claim, complaint or action against any Released
Party in any forum or form and that he/she knows of no facts which may lead to
any Claim, complaint or action being filed against any Released Party in any
forum by the undersigned or by any agency, group, or class persons.  The
undersigned further affirms that he/she has been paid and/or has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which he/she may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions and/or benefits are due to
him/her from the Company and its subsidiaries, except as specifically provided
in this Separation Agreement and Release.  The undersigned furthermore affirms
that he/she has no known workplace injuries or occupational diseases and has
been provided and/or has not been denied any leave requested under the FMLA.  If
any agency or court assumes jurisdiction of any such Claim, complaint or action
against any Released Party on behalf of the undersigned, the undersigned will
request such agency or court to withdraw the matter.
 
The undersigned further declares and represents that he/she has carefully read
and fully understands the terms of this Separation Agreement and Release and
that he/she has been advised and had the opportunity to seek the advice and
assistance of counsel with regard to this Separation Agreement and Release, that
he/she may take up to and including 21 days from receipt of this Separation
Agreement and Release, to consider whether to sign this Separation Agreement and
Release, that he/she may revoke this Separation Agreement and Release within
seven calendar days after signing it by delivering to the Company written
notification of revocation, and that he/she knowingly and voluntarily, of
his/her own free will, without any duress, being fully informed and after due
deliberate action, accepts the terms of and signs the same as his own free act.
 
II.  Protected Rights.  The Company and the undersigned agree that nothing in
this Separation Agreement and Release is intended to or shall be construed to
affect, limit or otherwise interfere with any non-waivable right of the
undersigned under any Federal, state or local law, including the right to file a
charge or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or to exercise any other right that
cannot be waived under applicable law.  The undersigned is releasing, however,
his/her right to any monetary recovery or relief should the EEOC or any other
agency pursue Claims on his/her behalf.  Further, should the EEOC or any other
agency obtain monetary relief on his/her behalf, the undersigned assigns to the
Company all rights to such relief.
 
III.  Equitable Remedies.  The undersigned acknowledges that a violation by the
undersigned of any of the covenants contained in this Agreement would cause
irreparable damage to the Company and its subsidiaries in an amount that would
be material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate.  Accordingly, the undersigned
agrees that, notwithstanding any provision of this Separation Agreement and
Release to the contrary, the Company shall be entitled (without the necessity of
showing economic loss or other actual damage) to injunctive relief (including
temporary restraining orders, preliminary injunctions and/or permanent
injunctions) in any court of competent jurisdiction for any actual or threatened
breach of any of the covenants set forth in this Agreement in addition to any
other legal or equitable remedies it may have.
 
IV.  Return of Property.  The undersigned shall return to the Company on or
before [10 DAYS AFTER TERMINATION DATE], all property of the Company in the
undersigned’s possession or subject to the undersigned’s control, including
without limitation any laptop computers, keys, credit cards, cellular telephones
and files.  The undersigned shall not alter any of the Company’s records or
computer files in any way after [TERMINATION DATE].
 
V.  Severability.  If any term or provision of this Separation Agreement and
Release is invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.
 
VI.  GOVERNING LAW.  THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO BE
MADE IN THE STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
 
Effective on the eighth calendar day following the date set forth below.


FIRST SOLAR, INC.
 
By
     
Name:
Title:



EMPLOYEE:
     
James Zhu
   
               Date Signed:____________________




Zhu Sample Release
Agreement                                                                                                                                          (rev.
10/27/08)
 
 

--------------------------------------------------------------------------------

 


 
NON-COMPETITION AND NON-SOLICITATION AGREEMENT


           In consideration of Employee’s (as defined below) ongoing at-will
employment with Employer (as defined below) or one of its subsidiary companies,
the compensation and benefits provided to me including those set forth in a
separate Employment Agreement and Confidentiality and Intellectual Property
Agreement (the “Confidentiality Agreement”) and Employer’s agreement to provide
Employee with access to Employer’s confidential information, intellectual
property and trade secrets, access to its customers and other promises made
below, Employee enters into the following non-competition and non-solicitation
agreement:


This Non-Competition and Non-Solicitation Agreement (“Agreement”) is effective
by and between James Zhu (“Employee”) and First Solar, Inc. (“Employer”) as of
August 26, 2008.


Whereas, Employee desires to be employed by Employer and Employer has agreed to
employ Employee in the current position of Employee with Employer, or such other
position as Employer may from time to time determine;


Whereas, because of the nature of Employee’s duties, in the performance of such
duties, Employee will have access to and will necessarily utilize sensitive,
secret and proprietary data and information, the value of which derives from its
secrecy from Employer’s competitors, which, like Employer, sell products and
services throughout the world;


Whereas, Employee and Employer acknowledge and agree that Employee’s conduct in
the manner prohibited by this Agreement during, or for the period specified in
this Agreement following the termination of, Employee’s employment with
Employer, would jeopardize Employer’s Confidential Information (as defined in
the Confidentiality Agreement) and the goodwill Employer has developed and
generated over a period of years, and would cause Employer to experience unfair
competition and immediate, irreparable harm; and


Whereas, in consideration of Employer’s hiring Employee, Employee therefore has
agreed to the terms of this Agreement, the Employment Agreement and the
Confidentiality Agreement, and specifically to the restrictions contained
herein.


Therefore, Employee and Employer hereby agree as follows (THE FOLLOWING ARE
IMPORTANT RESTRICTIONS TO WHICH EMPLOYEE AGREES IN ORDER TO INDUCE EMPLOYER TO
RETAIN EMPLOYEE AND WHICH, ONCE EMPLOYEE SIGNS THIS AGREEMENT, ARE BINDING ON
EMPLOYEE.  BY SIGNING THIS AGREEMENT, EMPLOYEE SIGNIFIES THAT EMPLOYEE HAS READ
THESE RESTRICTIONS CAREFULLY BEFORE SIGNING THIS AGREEMENT, UNDERSTANDS THE
AGREEMENT’S TERMS, AND ASSENTS TO ABIDE BY THESE RESTRICTIONS.):


1.           Nature and Period of Restriction. At all times during Employee’s
employment and for a period of twelve months after the termination of employment
(for any reason, including discharge or resignation) with Employer (the
“Restricted Period”), Employee agrees as follows:


1.1.           Employee agrees not to engage or assist, in any way or in any
capacity, anywhere in the Territory (as defined below), either directly or
indirectly, (a) in the business of the development, sale, marketing, manufacture
or installation that would be in direct competition with of any type of product
sold, developed, marketed, manufactured or installed by Employer during
Employee’s employment with Employer, including photovoltaic modules, or (b) in
any other activity in direct competition or that would be in direct competition
with the business of Employer as that business exists and is conducted (or with
any business planned or seriously considered, of which Employee has knowledge)
during Employee’s employment with Employer.  In addition and in particular,
Employee agrees not to sell, market, provide or distribute, or endeavor to sell,
market, provide or distribute, in any way, directly or indirectly, on behalf of
Employee or any other person or entity, any products or services competitive
with those of Employer to any person or entity which is or was an actual or
prospective customer of Employer at any time during Employee’s employment by
Employer.


1.2.           “Territory” for purposes of this Agreement means North America,
South America, Australia, Europe and Asia.


1.3.           Employee agrees not to solicit, recruit, hire, employ or attempt
to hire or employ, or assist any other person or entity in the recruitment or
hiring of, any person who is (or was) an employee of Employer, and agrees not to
otherwise urge, induce or seek to induce any person to terminate his or her
employment with Employer.


1.4.           The parties understand and agree that the restrictions set forth
in the paragraphs in this Section 1 also extend to Employee’s recommending or
directing any such actual or prospective customers to any other competitive
concerns, or assisting in any way any competitive concerns in soliciting or
providing products or services to such customers, whether or not Employee
personally provides any products or services directly to such customers.  For
purposes of this Agreement, a prospective customer is one that Employer
solicited or with which Employer otherwise sought to engage in a business
transaction during the time that Employee is or was employed by Employer.


1.5.           Employee and Employer acknowledge and agree that Employer has
expended substantial amounts of time, money and effort to develop business
strategies, customer relationships, employee relationships, trade secrets and
goodwill and to build an effective organization and that Employer has a
legitimate business interest and right in protecting those assets as well as any
similar assets that Employer may develop or obtain.  Employee and Employer
acknowledge that Employer is entitled to protect and preserve the going concern
value of Employer and its business and trade secrets to the extent permitted by
law.  Employee acknowledges and agrees the restrictions imposed upon Employee
under this Agreement are reasonable and necessary for the protection of
Employer’s legitimate interests, including Employer’s Confidential Information,
intellectual property, trade secrets and goodwill.  Employee and Employer
acknowledge that Employer is engaged in a highly competitive business, that
Employee is expected to serve a key role with Employer, that Employee will have
access to Employer’s Confidential Information, that Employer’s business and
customers and prospective customers are located around the world, and that
Employee could compete with Employer from virtually any location in the
world.  Employee acknowledges and agrees that the restrictions set forth in this
Agreement do not impose any substantial hardship on Employee and that Employee
will reasonably be able to earn a livelihood without violating any provision of
this Agreement.  Employee acknowledges and agrees that, in addition to
Employer’s agreement to hire him, part of the consideration for the restrictions
in this Section 1 consists of Employer’s agreement to make severance payments as
set forth in the separate Employment Agreement between Employer and Employee.


           1.6.           Employee agrees to comply with each of the restrictive
covenants contained in this Agreement in accordance with its terms, and Employee
shall not, and hereby agrees to waive and release any right or claim to,
challenge the reasonableness, validity or enforceability of any of the
restrictive covenants contained in this Agreement.
 
    2.           Notice by Employee to Employer.  Prior to engaging in any
employment or business during the Restricted Period, Employee agrees to provide
prior written notice (by certified mail) to Employer in accordance with Section
6, stating the description of the activities or position sought to be undertaken
by Employee, and to provide such further information as Employer may reasonably
request in connection therewith (including the location where the services would
be performed and the present or former customers or employees of Employer
anticipated to receive such products or services).  Employer shall be free to
object or not to object in its unfettered discretion, and the parties agree that
any actions taken or not taken by Employer with respect to any other employees
or former employees shall have no bearing whatsoever on Employer’s decision or
on any questions regarding the enforceability of any of these restraints with
respect to Employee.
 
    3.           Notice to Subsequent Employer.  Prior to accepting employment
with any other person or entity during the Restricted Period, Employee shall
provide such prospective employer with written notice of the provisions of this
Agreement, with a copy of such notice delivered promptly to Employer in
accordance with Section 6.


           4.           Extension of Non-Competition Period in the Event of
Breach. It is agreed that the Restricted Period shall be extended by an amount
of time equal to the amount of time during which Employee is in breach of any of
the restrictive covenants set forth above.
 
   5.           Judicial Reformation to Render Agreement Enforceable. If it is
determined by a court of competent jurisdiction that any of the restrictions or
language in this Agreement are for any reason invalid or unenforceable, the
parties desire and agree that the court revise any such restrictions or
language, including reducing any time or geographic area, so as to render them
valid and enforceable to the fullest extent allowed by law.  If any restriction
or language in this Agreement is for any reason invalid or unenforceable and
cannot by law be revised so as to render it valid and enforceable, then the
parties desire and agree that the court strike only the invalid and
unenforceable language and enforce the balance of this Agreement to the fullest
extent allowed by law.  Employer and Employee agree that the invalidity or
unenforceability of any provision of this Agreement shall not affect the
remainder of this Agreement.
 
    6.           Notice.  All documents, notices or other communications that
are required or permitted to be delivered or given under this Agreement shall be
in writing and shall be deemed to be duly delivered or given when received.


If to Employer:                                           First Solar, Inc.
350 West Washington Street
Suite 600
Tempe, Arizona 85281
Attention: Human Resources, with a copy to the Legal Department
Fax:  (602) 414-9400

   
If to Employee:
To Employee’s then current address on file with Employer

 
7.           Enforcement. Except as expressly stated herein, the covenants
contained in this Agreement shall be construed as independent of any other
provision or covenants of any other agreement between Employer and Employee, and
the existence of any claim or cause of action of Employee against Employer,
whether predicated on this Agreement or otherwise, or the actions of Employer
with respect to enforcement of similar restrictions as to other employees, shall
not constitute a defense to the enforcement by Employer of such
covenants.  Employee acknowledges and agrees that Employer has invested great
time, effort and expense in its business and reputation, that the products and
information of Employer are unique and valuable, and that the services performed
by Employee are unique and extraordinary, and Employee agrees that Employer will
suffer immediate, irreparable harm and shall be entitled, upon a breach or a
threatened breach of this Agreement, to emergency, preliminary, and permanent
injunctive relief against such activities, without having to post any bond or
other security, and in addition to any other remedies available to Employer at
law or equity.  Any specific right or remedy set forth in this Agreement, legal,
equitable or otherwise, shall not be exclusive but shall be cumulative upon all
other rights and remedies allowed or by law, including the recovery of money
damages.  The failure of Employer to enforce any of the provisions of this
Agreement, or the provisions of any agreement with any other Employee, shall not
constitute a waiver or limit any of Employer’s rights.


8.           At-Will Employment; Termination. This Agreement does not alter the
at-will nature of Employee’s employment by Employer, and Employee’s employment
may be terminated by either party, with or without notice and with or without
cause, at any time.  In addition to the foregoing provisions of this Agreement,
upon Employee’s termination, Employee shall cease all identification of Employee
with Employer and/or the business, products or services of Employer, and the use
of Employer’s name, trademarks, trade name or fictitious name.  All provisions,
obligations, and restrictions in this Agreement shall survive termination of
Employee’s employment with Employer.


9.           Choice of Law, Choice of Forum.  This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware, without reference to the principles of conflicts of laws.  Any
judicial action commenced relating in any way to this Agreement including the
enforcement, interpretation, or performance of this Agreement, shall be
commenced and maintained in a court of competent jurisdiction located in
Maricopa County, Arizona.  In any action to enforce this Agreement, the
prevailing party shall be entitled to recover its litigation costs, including
its attorneys’ fees.  The parties hereby waive and relinquish any right to a
jury trial and agree that any dispute shall be heard and resolved by a court and
without a jury.  The parties further agree that the dispute resolution,
including any discovery, shall be accelerated and expedited to the extent
possible.  Each party’s agreements in this Section 9 are made in consideration
of the other party’s agreements in this Section 9, as well as in other portions
of this Agreement.


 
10.
Entire Agreement, Modification and Assignment.

 
       10.1.           This Agreement, the Employment Agreement and the
Confidentiality Agreement comprise the entire agreement relating to the subject
matter hereof between the parties and supersede, cancel, and annul any and all
prior agreements or understandings between the parties concerning the subject
matter of the Agreement.


10.2.           This Agreement may not be modified orally but may only be
modified in a writing executed by both Employer and Employee.


10.3.           This Agreement shall inure to the benefit of Employer, its
successors and assigns, and may be assigned by Employer.  Employee’s rights and
obligations under this Agreement may not be assigned by Employee.


 
11.
Construction.
 As used in this Agreement, words such as “herein,” “hereinafter,”

“hereby” and “hereunder,” and the words of like import refer to this Agreement,
unless the context requires otherwise.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.


IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the day and year first written above.


EMPLOYER:                                                                           EMPLOYEE:


First Solar, Inc.


By:  /s/ Carol
Campbell                                                                                          
s/ James Zhu                                                      


Its:  VP Human
Resources                                                           Printed
Name:  James Zhu                                


Printed Name:  Carol Campbell                                           



Zhu Noncompetition/Nonsolicitation Agreement(eff. 8/26/07)
 
 

--------------------------------------------------------------------------------

 

 
First Solar, Inc.


Confidentiality and Intellectual Property Agreement




Employee:
James Zhu



Place of Signing:
 
Date:
Tempe [City], Arizona [State]
 
8/29, 2008





In consideration of my ongoing at-will employment with First Solar, Inc. or one
of its subsidiary companies (collectively, the “Company”), for the compensation
and benefits provided to me, and for the Company’s agreement to provide me with
access to experience, knowledge, and Confidential Information (as defined below)
gained by me in the course of such employment relating to the methods, plans,
and operations of the Company and its suppliers, clients, and customers I enter
into the following Confidentiality and Intellectual Property Agreement (the
“Agreement”) and agree as follows:
 


1.           Except for any items I have identified and described in a writing
given to the Company and acknowledged in writing by an officer of the Company on
or before the date of this Agreement, which items are specifically excluded from
the operation of the applicable provisions hereof, I do not own, nor have any
interest in, any patents, patent applications, inventions, improvements,
methods, discoveries, designs, trade secrets, copyrights, and/or other
patentable or proprietary rights.


2.           I will promptly and fully disclose to the Company all developments,
inventions, ideas, methods, discoveries, designs, and innovations (collectively
referred to herein as "Developments"), whether patentable or not, relating
wholly or in part to my work for the Company or resulting wholly or in part from
my use of the Company's materials or facilities, which I may make or conceive,
whether or not during working hours, whether or not using the Company’s
materials, whether or not on the Company facilities, alone or with others, at
any time during my employment or within ninety (90) days after termination
thereof, and I agree that all such Developments shall be the exclusive property
of the Company, and that I shall have no proprietary, moral or shop rights in
connection therewith.


3.           I will assign, and do hereby assign, to the Company or the
Company's designee, my entire right, title and interest in and to all such
Developments including all trademarks, copyrights, moral rights and mask work
rights in or relating to such Developments, and any patent applications filed
and patents granted thereon including those in foreign countries; and I agree,
both during my employment by the Company and thereafter, to execute any patent
or other papers deemed necessary or appropriate by the Company for filing with
the United States or any other country covering such Developments as well as any
papers that the Company may consider necessary or helpful in obtaining or
maintaining such patents during the prosecution of patent applications thereon
or during the conduct of any interference, litigation, or any other matter in
connection therewith, and to transfer to the Company any such patents that may
be issued in my name.  If, for some reason, I am unable to execute such patent
or other papers, I hereby irrevocably designate and appoint the Company and its
designees and their duly authorized officers and agents, as the case may be, as
my agent and attorney in fact to act for and in my behalf and stead to execute
any documents and to do all other lawfully permitted acts in connection with the
foregoing.  I agree to cooperate with and assist the Company as requested by the
Company to provide documentation reflecting the Company’s sole and complete
ownership of the Developments.  All expenses incident to the filing of such
applications, the prosecution thereof and the conduct of any such interference,
litigation, or other matter will be borne by the Company.  This Section 3 shall
survive the termination of this Agreement.


4.           Subject to Section 5 below, I will not, either during my employment
with the Company or at any time thereafter, use, disclose or authorize, or
assist anyone else to disclose or use or make known for anyone’s benefit, any
information, knowledge or data of the Company or any supplier, client, or
customer of the Company in any way acquired by me during or as a result of my
employment with the Company, whether before or after the date of this Agreement
(hereinafter the "Confidential Information"), publicly or outside the Company,
its subsidiaries, agents, employees, officers and directors.  Such Confidential
Information shall include the following:


(a)
Information of a business nature including financial information and information
about sales, marketing, purchasing, prices, costs, suppliers and customers;



(b)
Information pertaining to future developments  including research and
development, new product ideas and developments, strategic plans, and future
marketing and merchandising plans and ideas;



(c)
Information and material that relate to the Company's manufacturing methods,
machines, articles of manufacture, compositions, inventions, engineering
services, technological developments, "know-how", purchasing, accounting,
merchandising and licensing;



(d)
Trade secrets of the Company, including information and material with respect to
the design, construction, capacity or method of operation of the Company's
equipment or products and information regarding the Company’s customers and
sales or marketing efforts and strategies;



(e)
Software in various stages of development (source code, object code,
documentation, diagrams, flow charts), designs, drawings, specifications,
models, data and customer information; and



(f)
Any information of the type described above that the Company obtained from
another party and that the Company treats as proprietary or designates as
confidential, whether or not owned or developed by the Company.



5.           It is understood and agreed that the term “Confidential
Information” shall not include information which is generally available to the
public, other than through any act or omission on the part of Employee in breach
of this Agreement.


6.           I acknowledge (a) that such Confidential Information derives its
value to the Company from the fact that it is maintained as confidential and
secret and is not readily available to the general public or the Company’s
competitors; (b) that the Company undertakes great effort and sufficient
measures to maintain the confidentiality and secrecy of such information; and
(c) that such Confidential Information is protected and covered by this
Agreement regardless of whether or not such Confidential Information is a “trade
secret” under applicable law.  I further acknowledge and agree that the
obligations and restrictions herein are reasonable and necessary to protect the
Company’s legitimate business interests, and that this Agreement does not impose
an unreasonable or undue burden on me and will not prevent me from earning a
livelihood subsequent to the termination of my employment.  I agree to comply
with each of the restrictive covenants contained in this Agreement in accordance
with its terms, and will not, and I hereby agree to waive and release any right
or claim to, challenge the reasonableness, validity or enforceability of any of
the restrictive covenants contained in this Agreement.


7.           I will deliver to the Company promptly upon request, and, in any
event, on the date of termination of my employment, all documents, copies
thereof and other materials in my possession, including any notes or memoranda
prepared by me, pertaining to the business of the Company, whether or not
including any Confidential Information, and thereafter will promptly deliver to
the Company any documents and copies thereof pertaining to the business of the
Company that come into my possession.


8.           I represent that I have no agreements with or obligations to others
with respect to any innovations, developments, or information that could
conflict with any of the foregoing.


9.           If this Agreement is subject to any applicable local laws, and to
the extent of inconsistency with such applicable laws, this Agreement will be
construed, to the extent possible, in a manner that is consistent with such
applicable laws.  The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any of the other provisions of this Agreement.  Any
invalid or unenforceable provision or portion thereof shall be deemed severable
to the extent of any such invalidity or unenforceability.  The restrictions
contained in this Agreement are reasonable for the purpose of preserving for the
Company and its affiliates the proprietary rights, intangible business value and
Confidential Information of the Company and its affiliates.  If it is determined
by a court of competent jurisdiction that any of the restrictions or language in
this Agreement is for any reason invalid or unenforceable, the parties desire
and agree that the court revise any such restrictions or language so as to
render it valid and enforceable to the fullest extent allowed by law.  If any
restriction or language in this Agreement is for any reason invalid or
unenforceable and cannot by law be revised so as to render it valid and
enforceable, then the parties desire and agree that the court strike only the
invalid and unenforceable language and enforce the balance of this Agreement to
the fullest extent allowed by law.


10.           I agree that any breach or threatened breach by me of any of the
provisions in this Agreement cannot be remedied solely by the recovery of
damages.  I expressly agree that upon a threatened breach or violation of any of
such provisions, the Company, in addition to all other remedies, shall be
entitled as a matter of right, and without posting a bond or other security, to
emergency, preliminary, and permanent injunctive relief in any court of
competent jurisdiction.  Nothing herein, however, shall be construed as
prohibiting the Company from pursuing, in concert with an injunction or
otherwise, any other remedies available at law or in equity for such breach or
threatened breach, including the recovery of damages.


11.           This Agreement is made in consideration of my continued employment
by the Company.


12.           Upon termination of my employment with the Company, I shall, if
requested by the Company, reaffirm my recognition of the importance of
maintaining the confidentiality of the Company's Confidential Information and
reaffirm all of my obligations set forth herein.  The provisions, obligations,
and restrictions in this Agreement shall survive the termination of my
employment, and will be binding on me whether or not the Company requests a
re-affirmation.


13.           This Agreement, my Employment Agreement with the Company (the
“Employment Agreement”), the Noncompetition Agreement (as defined in the
Employment Agreement) represent the full and complete understanding between me
and the Company with respect to the subject matter hereof and supersedes all
prior representations and understandings, whether oral or written regarding such
subject matter.  This Agreement may not be changed, modified, released,
discharged, abandoned or otherwise terminated, in whole or in part, except by an
instrument in writing signed by both the Company and Employee.  My obligations
under this Agreement shall be binding upon my heirs, executors, administrators,
or other legal representatives or assigns, and this Agreement shall inure to the
benefit of the Company, its successors, and assigns.


14.           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws.  Any judicial action commenced relating in any
way to this Agreement including the enforcement, interpretation, or performance
of this Agreement, shall be commenced and maintained in a court of competent
jurisdiction located in Maricopa County, Arizona.  In any action to enforce this
Agreement, the prevailing party shall be entitled to recover its litigation
costs, including its attorneys’ fees.  The parties hereby waive and relinquish
any right to a jury trial and agree that any dispute shall be heard and resolved
by a court and without a jury.  The parties further agree that the dispute
resolution, including any discovery, shall be accelerated and expedited to the
extent possible.  Each party’s agreements in this Section 14 are made in
consideration of the other party’s agreements in this Section 14, as well as in
other portions of this Agreement.


15.           As used in this Agreement, words such as “herein,” “hereinafter,”
“hereby” and “hereunder,” and the words of like import refer to this Agreement,
unless the context requires otherwise.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
 
Signed:
/s/ James Zhu
Employee
Print Name: James Zhu
 
Agreed to by First Solar, Inc.
 
 
 
By:  /s/ Carol Campbell
 
Its:  VP Human Resources
 
   







